 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  144Felix Industries, Inc. and Salvatore Yonta. Case 2ŒCAŒ29785 May 17, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On July 15, 1998, Administrative Law Judge Eleanor MacDonald issued the attached decision.  The General Counsel filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. The judge found, inter alia, that the Respondent did not violate Section 8(a)(1) of the Act by discharging em-ployee Salvatore Yonta for claiming the right to night differential pay under the terms of a collective-bargaining agreement.1  For the reasons set forth below, we disagree. The Respondent is a general contractor engaged in heavy highway and utility construction.  The Respondent hired Salvatore Yonta to work as a dockbuilder in 1989.  In September 1996,2 the Respondent reassigned Yonta to work the night shift. In mid-September, Shop Steward Mike Geiger asked Supervisor Felix Petrillo whether, under the applicable collective-bargaining agreement, Yonta was entitled to 9 hours pay for working an 8-hour night shift.  Petrillo responded that Geiger should consult with his union3 about the correct interpretation of the contract and then inform him what Yonta is supposed to get paid. On October 7, Yonta telephoned Petrillo and asked him if he had made a decision on the wage rate.  Petrillo explained that he had spoken with Geiger about it but was still not sure whether Yonta was entitled to the night differential.  Petrillo assured Yonta that he would get every penny he was entitled to.  Petrillo then told Yonta that he could not believe Yonta was making an issue of the night differential, that the Respondent had never beat anybody out of any money, and that he (Petrillo) was tired of carrying Yonta.4  Yonta responded by telling Petrillo, ﬁYou™re just a fucking kid.  I don™t have to listen to a fucking kid.  Things were a lot different, before you were here.ﬂ5  Petrillo asked, ﬁwhat did you call me,ﬂ and Yonta responded, ﬁfucking kid.ﬂ  Petrillo then told Yonta he would get a check and all his hours.                                                                                                                      1 No exceptions were filed to the judge™s finding that the Respondent did not violate Sec. 8(a)(3) of the Act by this conduct. 2 All dates are in 1996 unless stated otherwise. 3 Geiger was a steward for employees represented by a different lo-cal than that which represented Yonta.  Their respective collective-bargaining agreements, however, had the same applicable provisions. 4 Petrillo testified that Yonta was a slow worker and that he (Petrillo) had received complaints from Yonta™s superiors about his work. 5 Petrillo was about 25 years old at the time. The Respondent terminated Yonta later that day. The judge found that the Respondent did not unlaw-fully terminate Yonta.  She found that the subject matter of Yonta™s discussion with Petrillo, i.e., Yonta™s rights under the collective-bargaining agreement, was pro-tected, but concluded that Yonta lost the protection of the Act by calling Petrillo a ﬁfucking kidﬂ in this discussion.  The judge reached this conclusion by applying the fol-lowing factors, set forth in Atlantic Steel Co., 245 NLRB 814, 816Œ817 (1979), for determining whether an em-ployee engaged in protected activity loses the protection of the Act by opprobrious conduct: (1) the place of the discussion; (2) the subject matter of the discussion; (3) the nature of the employee™s outburst; and (4) whether the outburst was, in any way, provoked by an employer™s unfair labor practice. Applying these factors, the judge first noted that Yonta™s discussion with Petrillo occurred on the phone, where, according to the judge, the use of profane insult-ing language would not be expected.  The judge next found that after assuring Yonta that the Respondent would not cheat him, YontaŠwithout provocationŠused extreme and insulting language in calling Petrillo a ﬁfucking kid.ﬂ  Accordingly, the judge concluded that, by his use of this language, Yonta lost the protection of the Act, and thus the Respondent™s discharge of him was not unlawful. The judge found, moreover, that even if Yonta™s con-duct was not so egregious as to lose the protection of the Act, Yonta™s discharge would still not be unlawful.  Ap-plying a Wright Line6 analysis, the judge found that even if Yonta had engaged in protected activity, he would have been discharged for using a profane term to his su-pervisor.  In support, the judge relied on Petrillo™s testi-mony that he had previously fired employee Kevin Gregor for saying ﬁfuck you, I don™t have to work at night,ﬂ in response to Petrillo™s order to work a night shift. Contrary to the judge, we find that the Respondent™s discharge of Yonta was unlawful.  Although we agree with the judge that the Atlantic Steel factors are applica-ble here, we disagree with her application of those fac-tors to the instant facts.  In addition, we find the judge erred in her use of a Wright Line analysis. In determining whether an employee™s conduct causes him to lose the protection of the Act, Atlantic Steel re-quires the Board to ﬁcarefully balanceﬂ the above factors.  245 NLRB at 816.  For the reasons set forth below, a careful balance of those factors leads us to conclude that Yonta did not lose the protection of the Act.  6 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). 331 NLRB No. 12  FELIX INDUSTRIES 145At the outset, we find that the judge erred in her analy-
sis of the first factor, i.e., 
the place of the discussion.  
Noting that Yonta™s conversation with Petrillo occurred 
on the telephone, the judge surmised that the use of pro-
fane language would not be expected in such a setting 
(thus suggesting that this factor weighed in favor of 
Yonta losing the protection of the Act).  We reject this 

view of the telephone which is no more or less likely a 
situs for the type of labor-management dispute where 
intemperate language is often tolerated.  Further, the 
judge neglected to consider 
that, since the conversation 
was by telephone, no other employees heard or observed 

Yonta™s statement to Petrillo.  Yonta™s comments were 
not made at work and did not have any direct impact on 
workplace discipline.  In add
ition, the judge erroneously 
relied on 
Piper Realty Co.
, 313 NLRB 1289 (1994), for 
the notion that an employee™s use of profanity in a pri-
vate conversation with a supervisor weighs in favor of an 
employee losing the protection of the Act.  In 
Piper
, the 
Board specifically noted that
Šwith respect to the place 
of the discussionŠthe door to the supervisor™s office was 
open and at least two employ
ees overheard the conversa-
tion.  Further, the Board noted that the employee swore 

at the supervisor in the course of repeatedly resisting a 
work assignment.  No such fa
cts are present in the instant 
case.  Accordingly, we find nothing about the place of 

the instant discussion that weighs in favor of a finding 
that Yonta™s conduct was so opprobrious to cause him to 
lose the protection of the Act. 
As to the second factor (the
 subject matter of the con-
versation), the judge correctly
 found that the discussion 
concerned Yonta™s rights under the collective-bargaining 
agreement and thus constitutes protected, concerted ac-
tivity.  
NLRB v. City Disposal Systems, Inc.
, 465 U.S. 
822 (1984); and 
Interboro Contractors, Inc.
, 157 NLRB 
1295 (1966).
7  The judge did not, however, appropriately 
consider the third and fourth factors (the nature of 
Yonta™s outburst and whether it was provoked by unfair 

labor practices) in concluding that Yonta used ﬁextreme 
and insulting languageﬂ without any provocation on the 
part of Petrillo. 
With regard to the third factor, we note that Yonta™s 
conduct consisted of a brief, verbal outburst of profane 
language, unaccompanied by any threat or physical ges-

tures or contact.
8 Significantly, with regard to the fourth factor,
 the 
judge completely ignored the 
context.  Yonta™s remarks 
                                                          
                                                           
7 Inasmuch as this discussion involved an argument over an em-
ployee™s claim for wages owed under the applicable collective-
bargaining agreement, we find pu
zzling our dissenting colleague™s 
insistence that this discussion was not a heated labor-management 
dispute.  8 Although our dissenting colleague 
emphasizes the fact that Yonta 
used the term ﬁfucking kidﬂ three tim
es, this fact does not describe the 
entire context of Yonta™s outburst, i.e., that it consisted of three short 

sentences with one of the references to ﬁfucking kidﬂ being a response 
to Petrillo™s request that Yonta repeat himself. 
were immediately preceded 
by Petrillo™s comments that 
he (Petrillo) could not believe Yonta was making an is-
sue of the night differential an
d that he was tired of ﬁcar-
ryingﬂ Yonta.  It is clear from Petrillo™s testimony that 
Yonta™s outburst was triggered by Petrillo™s expression 
of hostility, including the remark that he was tired of 
ﬁcarryingﬂ Yonta, which in tu
rn was directed at Yonta™s 
assertion of a right to the extra pay under the contract.
9  In these circumstances, Petrillo reasonably conveyed at 

least an implicit threat that Yonta could lose his job for 

having engaged in this protected activity.  Although the 
General Counsel did not allege that Petrillo™s remarks 
were unlawful, we do not read 
Atlantic Steel 
so restric-tively as to preclude any consideration of provocative 
conduct that likely would have been found to be an un-
fair labor practice had it been alleged.
10  Thus, although 
we do not find that Petrillo™s comments were violative of 

the Act, since they were not 
so alleged, we cannot agree 
with the judge that Yonta™s outburst was not provoked by 
Petrillo.  Rather, we find that, in the course of asserting 
his rights under the collec
tive-bargaining agreement, 
Yonta was provoked by Petrillo™s hostile responses to his 
protected remarks, including th
e implicit threat that he 
could lose his job for engaging in protected activity.  For 
these reasons, we do not find that either the third or 
fourth 
Atlantic Steel
 factors weighs in favor of Yonta 
losing the protection of the Act. 
We find no merit to our dissenting colleague™s conten-
tion that Petrillo™s remark about ﬁcarryingﬂ Yonta was 
not related to Yonta™s protected activity, but rather was 

merely a reasonable and accurate response to ﬁYonta™s 
claim of maltreatment.ﬂ  As noted above, Petrillo™s re-
mark was angrily made in re
sponse to Yonta™s pressing 
his right to extra pay under the contract.  Although 

Petrillo credibly testified that
 he had previously received 
supervisory complaints abou
t Yonta™s work, Petrillo did 
not testify that he mentioned these complaints in this 
phone discussion.  Indeed, the judge erred in his discus-

sion of Petrillo™s testimony on this point insofar as he 
characterized his testimony as being that ﬁPetrillo re-
minded Yonta of his belief that he was carrying Yonta by 
keeping him on the job in the face of complaints by the 
supervisors.ﬂ  As set forth 
above, Petrillo testified only 
that he told Yonta he was tired of carrying him.  In these 
circumstances, it is clear that Petrillo was conveying a 
threat of job loss for having engaged in protected activ-
ity.  9 See generally 
Caterpillar, Inc.
, 322 NLRB 674, 677 (1996), va-
cated as moot (Mar. 19, 1998) (employee™s spontaneous and impulsive 
outburst triggered by supervisor™s inflammatory conduct did not cause 
employee to lose the protection of the Act). 
10 Indeed, it is well settled that, in considering allegations of dis-
crimination for engaging in protected activity, the Board may consider, 
and rely on, conduct that would have
 been found unlawful had it been 
so alleged.  See 
London Memorial Hospital
, 238 NLRB 704, 709 fn. 12 
(1978); and 
Medicine Bow Coal Co.
, 217 NLRB 931 fn. 2 (1975). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 146Accordingly, based on the foregoing analysis of the 
relevant factors set forth in 
Atlantic Steel
, we conclude 
that, in context, Yonta™s outb
urst was not of such a seri-
ous nature as to cause him to lose the protection of the 
Act, and we reverse the judge™s finding in this regard. 
In addition, we find no merit to the judge™s alternative 
finding that even if Yonta did not lose the protection of 

the Act, the Respondent has shown, under a 
Wright Line11 analysis, that Yonta would have been discharged 
even absent his protected 
activity.  In these circum-
stances, where the conduct for which the Respondent 
claims to have discharged Yonta was protected activity, 
the 
Wright Line 
analysis is not appropriate.  Neff Perkins 
Co.
, 315 NLRB 1229 fn. 2 (1994); and 
Mast Advertising 
& Publishing
, 304 NLRB 819 (1991).  The 
Wright Line 
analysis is appropriately used in resolving cases alleging 
violations where the Respondent™s motivation for taking 

the allegedly unlawful action is disputed.  Specifically, 
the analysis is used in dual motive situations, first to de-
termine whether the employee™s union or other protected 
activity was a motivating factor in the respondent™s dis-
cipline of the employee and 
then to determine whether 
the respondent would have taken the same action even in 
the absence of such activity.  Here, however, it is undis-
puted that the Respondent discharged Yonta because of 
his telephone exchange with Petrillo.  The only issue is 
whether that exchange lost its protection under the Act 

because of Yonta™s use of in
sulting language.  Once that 
is decided the inquiry ends.  Thus, the judge erroneously 
found applicable Petrillo™s testimony that he had previ-
ously discharged employee Kevin Gregor after Gregor 
disobeyed Petrillo™s order to work a night shift by stat-
ing, ﬁFuck you, I don™t have to work at night.ﬂ  That in-
cident did not involve protected activity and therefore 
does not privilege the Respondent to discharge an em-
ployee for conduct that was intertwined with protected 
activity, was provoked by a hostile response to that activ-
ity, and was not so opprobrious as to warrant a finding 
that the conduct lost its protected status.  See generally, 
ﬁThe Loft,ﬂ 277 NLRB 1444, 1467 (1986). 
In sum, we find that Yonta engaged in protected con-
certed activity in raising the issue of his right to night 

differential pay under th
e applicable collective-
bargaining agreement, that Yonta did not lose the protec-
tion of the Act by his remarks to Petrillo in the course of 
that discussion, and that the Respondent discharged 
Yonta for his protected remarks.  Accordingly, we find 

that the Respondent™s termination of Yonta violated Sec-
tion 8(a)(1) of the Act. 
ORDER The National Labor Relations Board orders that the 
Respondent, Felix Industries
, Inc., Lincolndale, New 
York, its officers, agents, successors, and assigns, shall 
                                                          
 ber 28, 1995. 
                                                          
11 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. (1982). 
1. Cease and desist from 
(a) Discharging employees b
ecause of their protected concerted activities. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Salvatore Yonta full reinstatement to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed. 
(b) Make Salvatore Yonta w
hole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against him, in the manner set forth in 
F .W. 
Woolworth Co.
, 90 NLRB 289 (1950), with interest 
computed in the manner set forth in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987). 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge, 
and within 3 days thereafter notify Salvatore Yonta that 
this has been done and that th
e discharge will not be used 
against him in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Lincolndale, New York, copies of the at-
tached notice marked ﬁAppendix.ﬂ
12  Copies of the notice, 
on forms provided by the Regional Director for Region 2, 

after being signed by the Respondent™s authorized 

representative, shall be posted by the Respondent 
immediately on receipt and maintained for 60 consecutive 
days in conspicuous places including all places where 
notices to employees are customarily posted.  Reasonable 
steps shall be taken by the respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed down the facility involved in these proceedings, the 
Respondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time since 
Decem(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the region at-
 12 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 FELIX INDUSTRIES 147testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN
, dissenting. 
Contrary to my colleagues, I agree with the judge that 
Yonta™s conduct caused him to lose the protection of the 

Act.  Thus, Respondent was privileged to discharge him. 
Yonta™s conduct was to call his supervisor (Petrillo) a 
ﬁfucking kid.ﬂ  Yonta did so three times, and said that he 

did not have to listen to his supervisor, viz., ﬁthe fucking 

kid.ﬂ  Thus, the comments were vulgar, and they were 
insubordinate. 
My colleagues have correctly set forth the factors to be 
considered in determining whether the conduct was such 
that it caused Yonta to lose the protection of the Act.  

Those factors are:  (1) the pl
ace of the discussion; (2) the 
subject matter of the discussion; (3) the nature of the 
employee™s outburst; and (4) whether the outburst was 
provoked by an employer™s unfair labor practice. 
With respect to the place and subject matter of the dis-
cussion, I note that the disc
ussion was a private conver-
sation on the telephone.  In situations such as a grievance 
proceeding, a contract negotiation, or a spontaneous or 
emergency situation at the 
workplace, heated exchanges 
might cause an employee to engage in intemperate be-
havior. In such cases, after weighing the factors, the 
Board might find that an exuberant outburst was excus-
able, and did not cause the otherwise-protected activity 
to lose the protection of the Act. By contrast, the discus-
sion here was a private conversation in which an em-

ployee was claiming that he should be getting a pay dif-
ferential under a collective bargaining agreement.  Re-
spondent assured him that he 
would receive his contract 
rights.  Thus, the context was not a heated labor-
management dispute in which intemperate language 
might be tolerated.
1 With respect to the nature of the outburst, I again note 
that Yonta used the phrase ﬁfucking kidﬂ three times, and 
said that he did not have to listen to his supervisor. 
With respect to the fourth
 factor, it is clear that Yonta™s outburst was not provoked by any unfair labor 

practice by Petrillo.  Indeed, Petrillo engaged in no unfair 
labor practice at all.2  My colleagues di
sagree.  However, 
as they acknowledge, the General Counsel did not even 
allege that Petrillo™s comments
 were unlawful.  There is 
a very good reason for the General Counsel™s failure to 
so allege. As the judge found, while the discussion began 
with Yonta™s inquiry to Petr
illo about the night differen-
                                                          
 1 I agree that labor-management disputes can become heated, even on 
the telephone. If so, intemperate language may be tolerated. This was not 
a heated dispute over working condit
ions. As noted, Petrillo had assured 
Yonta that he would get whatever
 pay the contract called for. 
2 Compare 
Caterpillar, Inc., 322 NLRB 674, 677Œ678 (1996), cited 
by the majority. The employee™s spontaneous outburst there was trig-

gered by a supervisor™s actions f
ound to be ﬁunlawful conduct,ﬂ includ-
ing a clear threat to discharge for 
the employee™s engaging in protected 
conduct. tial, the discussion expanded as it continued. The judge 
found that Petrillo defended Respondent as never cheat-
ing anyone, and Petrillo reminded Yonta of his belief that 
he was carrying Yonta. The ju
dge found that this was a 
reference to the fact that Petrillo had kept Yonta on the 
job in the face of complaints by supervisors. My col-
leagues assert that Petrillo™s remark was made in retalia-

tion for Yonta™s pressing of his claim for extra pay. 
There is no evidence to supp
ort this allegation and, as 
noted, the General Counsel does not allege that the re-
mark was unlawful. In short, Petrillo was reasonably and 
accurately responding to Yonta™s claim of maltreatment.   
In sum, it is clear that, under the four-factor 
Atlantic
 Steel test, Yonta™s behavior not protected, and the Re-
spondent™s discharge of him was privileged.  Accord-
ingly, I dissent. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government
  The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT discharge employees because of their 
protected concerted activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Salvatore Yont
a full reinstatement to his 
former job, or if that job no longer exists, to a substan-
tially equivalent position, without prejudice to his senior-
ity or any other rights or privileges previously enjoyed. 
WE WILL make Salvatore Yonta whole for any loss of 
earnings and other interim benefits resulting from his 

discharge, less any interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharge of Salvatore Yonta and 
WE WILL
, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the discharge will not be used against him 

in any way. 
FELIX INDUSTRIES
, INC.  Olga C. Torres, Esq. and Leah Z. Jaffe, Esq
. for the General 
Counsel. Elliot J. Mandel, Esq. (Epste
in, Becker & Green, P.C.), 
of New York, New York, fo
r the Respondent. 
DECISION STATEMENT OF THE 
CASE ELEANOR MACDONALD
, Administrative Law Judge.  This 
case was heard in New York, New York, on December 15, 
1997.  The complaint alleges that the Respondent, in violation 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 148of Section 8 (a) (1) and (3) of th
e Act, discharged its employee 
Salvatore Yonta because he claimed the right to night differen-
tial pay under the terms of a colle
ctive-bargaining agreement.  
The Respondent denies that it has engaged in any violations of 
the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent on February 17, 
1998, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent, a New York corporation with an office located 
in Lincolndale, New York, is a 
general contractor doing heavy 
highway and utility constructio
n.  Respondent annually re-
ceives at its facility goods and materials valued in excess of 
$50,000 directly from suppliers located outside the State of 
New York.  Respondent admits, a
nd I find, that it is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act, and that Dockbuilders Union Local 
1456, is a labor organization with
in the meaning of Section 2 
(5) of the Act.   
II. ALLEGED UNFAIR LABOR PRACTICES
 The Facts 
1.  Background 
Salvatore Yonta testified that he was discharged because he 
telephoned his supervisor, Felix J.
 Petrillo, twice in 1 day to 
inquire about his entitlement to night differential pay under a 

collective-bargaining agreement and because he consulted the 
Union about his rights under the ag
reement.  Petrillo testified 
that he discharged Yonta because the latter used profanity to 

him and challenged his authority in the workplace.  The basic 
factual dispute concerns what wa
s said by Yonta and Petrillo 
when they spoke on October 7, 1996.  There is no dispute that 

Petrillo discharged Yonta following a telephone conversation 
between them.  
Salvatore Yonta™s father had 
been the longtime general su-perintendent of Respondent when
 in 1989 he obtained a job for 
the younger Yonta as a dockbuild
er.  Yonta had not been a 
member of the Union before that.  The dockbuilders are tim-
bermen who are members of Local 1536.  Both of these locals 
are part of the District Council of Carpenters of New York City 
and Vicinity, AFLŒCIO.  At th
e time of his discharge, Yonta 
was the only dockbuilder employed by Respondent; there were 

two timbermen on the job.   
Felix J. Petrillo, who supervis
es the field operations of the Company, is the son of Respondent™s president.  He is a 1993 
college graduate with a degree in business management.  At the 
time of the events material to the instant case, Petrillo was 
about 25 years of age.  He had begun working full time for 
Respondent in 1993 following many years of part-time and 
summer jobs at the Company.  Petrillo works in the Bronx loca-
tion of Respondent, whereas the ma
in office is in Lincolndale 
in Westchester County.   
Respondent is a member of th
e General Contractors Associa-
tion, an employer association th
at bargains with a number of 
construction unions.  The parties agree that the relevant Dock-
builders, Local 1456 collective-bargaining agreement provides 
in Article 9:  
 Section 2 (c):  
When 3 shifts are employed, each shift will work 7-1/2 hours 

but will be paid for 8 hours, since only ½ hour is allowed for 
mealtime. 
 Section 2 (d): 
When 2 or more shifts of Dockbuilders are employed, single 
time will be paid for each shift. 
 Section 7 (c): 
An off shift may commence between the hours of 5:00pm and 

10:pm, and shall work for 8-1/
2 continuous hours allowing ½ 
hours for lunch.  The rate of pay shall be 9 hours pay includ-

ing benefits at the straight time rate of 8 hours work. 
2.  Yonta™s testimony 
Yonta joined Local 1456 in 1990.
  Yonta, who was 42 years 
old at the time of the instant hearing, testified that he has per-
formed various types of work
 for Respondent including pile 
driving, concrete work, carpentry work, welding and steel, and 
wood sheeting work.  Up until September 1996, his regular 
shift had been from 7 a.m. to 
3:30 p.m.  Yonta had dealt with 
Petrillo a number of times.  Petrillo assigned him to various 
tasks and on several occasions Yonta had spoken to Petrillo about matters such as pay,
 benefits, an
d vacation. 
In the second week of September 1996, Yonta was assigned 
to work the night shift from 8 p.m. to 4:30 a.m.  Yonta, who 
had not yet worked the night shift, believed that there was a 
night differential but he did not know how much it was.  Before 
Yonta had received any paychecks for his work on the night 
shift, he spoke to Mike Geiger, the shop steward for Timber-
men™s Local 1536, and asked him to speak to his business agent 
about the differential because it
 was a question for all of the men on the job.  Yonta testified th
at Geiger eventually told him 
that they were entitled to 1 hour™s differential pay for the night 
shift and that Petrillo had assured him that they would receive 
it.  Yonta™s first night-shift paycheck for the week ending Sep-
tember 15, 1996, did not include any night differential.  Yonta 
asked Steam Superintendent Charles Agro about the differen-
tial, but Agro told Yonta to speak to Petrillo directly.  Appar-
ently, Yonta™s next action relati
ng to the night differential took 
place at 7 a.m. on October 7 wh
en he telephoned his business 
agent, Pete Thomason, at Local 1456.
1  According to Yonta, 
Thomason informed him that he was entitled to the hour of 

night differential.  Yonta then 
telephoned Petrillo and said that 
he was under the impression that Petrillo had spoken to Geiger 
about the hour differential.  Petrillo said that he had spoken to 
Geiger but that that the men were
 not entitled to the extra hour 
because Respondent was working a day shift.  Yonta then said 
he had spoken to the Union and that the Union had confirmed that the differential should be paid
.  Petrillo repeated that be-
cause Respondent was working a 
day shift, no differential was 
due.  Following this convers
ation, Yonta called Thomason 
again and the latter told him that unless Respondent was work-

ing three consecutive shifts the hour differential was payable.  
Yonta testified that he telephoned Petrillo a second time and 
informed him that he had just gotten off the phone with the 
union agent who had confirmed that Yonta was entitled to the 
hour differential.  According to Yonta, Petrillo said, ﬁyou got 
the Union involved.ﬂ  Yonta re
plied that the Union was not 
involved.  Petrillo said he ﬁwas tired of this,ﬂ and Yonta said 

that he was tired too and that
 if Respondent was honoring the 
engineers™ contract it should honor
 his contract too.  Petrillo 
                                                          
 1 Yonta was home on the morning of October 7, 1996. 
 FELIX INDUSTRIES 149replied that it was none of his bus
iness what the engineers were 
getting.  Then Petrillo said that he was tired of carrying Yonta.  
Yonta denied that he was being carried, and Petrillo said, ﬁYou 
don™t want to butt heads with me.ﬂ  Yonta asked whether 
Petrillo was threatening him and said, ﬁI built my house while 
you were in your diapers.ﬂ  He 
continued, saying
, ﬁSon, it™s not the money, it™s the principle.ﬂ  Petrillo objected to being called 
ﬁsonﬂ and Yonta said, ﬁI™m calling you son because you act like 
a kid.ﬂ  Petrillo asked whethe
r Yonta would meet him and his 
father in the office, but Yonta said he would be on the job if 
Petrillo™s father wanted to speak to him.  Yonta said, ﬁAll I 
want is my money.ﬂ  Then Petril
lo told Yonta that he would get 
him all his money.  Yonta denied 
that he called Petrillo a ﬁfuck-
ing kid.ﬂ   
One hour later, Agro telephoned Yonta and said, ﬁI guess 
you spoke to Felix.  I have y
our money.ﬂ  Agro asked whether 
Yonta wanted his check mailed but Yonta said he would pick it 
up at the job at night.  Yonta testified that after speaking to Agro he knew that he was terminated because he was being 
given his check on a Monday whereas the regular payday was 
Thursday.
2  Yonta did not protest his termination to Agro nor to 
Petrillo.  However, Yonta telephoned Thomason at the union 
hall about his discharge and Thom
ason said that he would call 
Petrillo and try to work it out.  But when Thomason called 
Yonta back he said he could not work things out because 
Petrillo claimed that Yonta had called him a ﬁfucking kid.ﬂ  
Yonta testified that everybody uses profanity on the job, but he 
had never heard anyone address the boss as a ﬁfucking idiot.ﬂ  
Yonta™s testimony differs somewhat from a letter he sent to 
the Regional Office on November 
11, 1996.  The letter states 
that Yonta asked about the differential pay once in late Sep-
tember and it does not mention 
Yonta™s conversation with Gei-
ger in early September.  The letter describes only one conversa-
tion with Petrillo on October 7 and it does not quote Petrillo as 
remarking that Yonta has involved the Union.   
3.  Petrillo™s testimony 
Felix J. Petrillo testified that Yonta has been employed since 
1989 under a dockbuilder™s book.  Although Respondent had 

ceased doing its own dockbuilding in 1992, it had kept Yonta 
busy by assigning him a variety of tasks.  Petrillo stated that 
although other dockbuilders were laid off, Yonta was kept on 
the payroll out of respect for Yonta Sr., who had retired from 
the Company in December 1993.  
According to Petrillo, Yonta 
is a slow worker and his lack of celerity has elicited complaints 

from his superiors.   
Petrillo recalled that in mid-September the Timbermen™s 
shop steward, Mike Geiger, informed him that there was a 
question whether the collective-bargaining agreement obligated 
Respondent to pay a night differen
tial to Yonta when he began 
working the night shift.
3  Petrillo told Geiger to obtain the cor-
rect interpretation of the contract from his union and then in-
form Petrillo what Yonta was supposed to get paid.  This was a 
normal way of proceeding for Petrillo who testified that be-
cause Respondent has numerous c
ontracts and their provisions 
are fairly confusing, he often asks a union for the correct inter-
                                                          
 2 Yonta received all the money owing to him including the night dif-
ferential. 3 Although Geiger was the Timbermen™s shop steward, Petrillo 
stated that Yonta nevertheless consid
ered Geiger his steward.  Accord-
ing to Petrillo, the night differential provisions of the Timbermen™s and 
Dockbuilders™ contracts are the same.  
pretation of its contract.  Petrillo told Geiger that Yonta would 
get whatever he was entitled to.  Petrillo considered the provi-
sions of the collective-bargaini
ng agreement confusing because 
he found it difficult the harmonize the provisions of Section 7 (c) 
with the provisions of Section 2 (c) and (d).  Further, some of the 
trades received the 1-hour night differential but others, including 
the laborers, did not get it.  This was the first project on which 
dockbuilders had been utilized during a regular night shift. 
Petrillo did not hear from Geiger before Yonta called him on 
the morning of October 7.   
At 7:15 or 7:30 a.m. on October 7, Petrillo received a telephone 
call from Yonta who asked him whether he had made a decision 
on the rate.  Petrillo believed that Yonta™s tone was arrogant from 
the minute the conversation began.  Petrillo told Yonta that he had 
spoken to the shop steward but that he did not have a definite 
answer and that he was not sure Yonta was entitled to the hour 
differential.  Petrillo assured Yonta that he would get every penny 
he was entitled to.  As the conversation continued, Petrillo said he 
could not believe that Yonta was making an issue of the night 
differential.  He told Yonta that Respondent had never beat any-
body out of any money.  He said that he was tired of carrying 
Yonta.  Then Yonta said to Petrillo, ﬁYou™re just a fucking kid.  I 
don™t have to listen to a fucking kid.  Things were a lot different 
before you were here.ﬂ  Petrillo asked Yonta, ﬁwhat did you call 
meﬂ and Yonta replied, ﬁfucking kid.ﬂ  Petrillo then told Yonta 
that he would get a check and all his hours.  Petrillo denied that 
Yonta called him twice on October 7.  He maintained that he and 
Yonta spoke only once in a telep
hone conversation which lasted 
about 5 minutes. 
Petrillo testified that he was surprised that Yonta behaved in 
this manner.  Petrillo considered that he was doing Yonta a 
favor by keeping him on in spite of
 the fact that the superinten-
dents and foremen did not want Yonta on the job.  Petrillo 
stated that Yonta™s money was not
 significant to him.  Respon-dent has over $50 million of revenue annually and the 1-hour 

night differential was 
not a big issue.   
Petrillo testified that he decided to terminate Yonta because 
he called him a ﬁfucking kidﬂ and 
said he did not have to listen 
to him.  Petrillo testified that he was in charge of the workers 
and that he could not manage the people if he let one of them 
get away with speaking to him in that way.  Petrillo could not 
continue working with Yonta because he would lose the respect 
of his employees.  Petrillo stat
ed that because he supervised 
250 employees he could not let 
them find out that someone could speak to the boss in that fashion.  Petrillo denied that he 
used the term ﬁbutt headsﬂ to Yonta.  Petrillo testified that he 
discharged Yonta for challenging his authority by saying, 
ﬁYou™re just a fucking kid.  I don™t have to listen to you.ﬂ  Al-
though Petrillo acknowledged that he hears profanity on the 
job, in this instance the profanity was directed at him and his 
ability to be a boss and to be in control.   
Petrillo has fired one person fo
r similar conduct.  A mechanic 
named Kevin Gregor had disobeyed Petrillo™s order to work a 
night shift, and when Petrillo confronted Gregor the next day, 
Gregor said, ﬁFuck you, I don™t have to work at night.ﬂ  There-
upon, Petrillo made the decision to terminate Gregor. 
Petrillo™s testimony differed somewhat from his affidavit 
given to the Regional Office.  Petrillo™s affidavit quotes Yonta 
as saying, ﬁYou™re a fucking kid,
 I was here long before you.ﬂ  
Discussion and Conclusions 
There is no way to harmonize the two different versions of 
the events of October 7, 1996.  I 
must believe either Petrillo or 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 150Yonta.  Having carefully considered the testimony of the wit-
nesses and having observed the ma
nner in which the witnesses 
testified, and having observed that Petrillo was unwavering and 

convincing in the face of an in
tense and very excellent cross-
examination by counsel for th
e General Counsel, I have de-
cided to credit the testimony of Petrillo.  I do not credit the 
testimony of Yonta.   
I find that Yonta telephoned Petrillo to inquire about the 1- 
hour night differential.  Petrillo 
told him that the issue had not 
been resolved and that Yonta might not be entitled to the differ-

ential.  Petrillo assured Yonta th
at he would get every penny he 
was entitled to.  As the conversation continued, Petrillo ex-
pressed disbelief that Yonta wa
s making an issue of the night 
differential because 
Respondent had never cheated its employ-
ees out of their money.  Petrillo reminded Yonta of his belief 
that he was carrying Yonta by keeping him on the job in the 
face of complaints by the supervisors.  Then Yonta told 
Petrillo, ﬁYou™re just a fucking kid.  I don™t have to listen to a 
fucking kid.ﬂ  I note that there is no contention that Petrillo 
himself used profanity to Yonta.
  I do not credit Yonta™s testi-mony that Petrillo told him not to ﬁbutt heads.ﬂ  I do not credit 

Yonta™s testimony that Petrillo
 exclaimed to Yonta, ﬁYou got the Union involved.ﬂ  Indeed, Petrillo himself had gotten a 
union involved by asking Union Shop Steward Geiger to con-
sult his union about the correct interpretation of the contract provisions, and it is clear that Petrillo wanted union involve-
ment in resolving the issue of differential pay.  I find it signifi-
cant that Yonta himself testified that when Thomason reported 
to him that he had not been able to work things out with 
Petrillo, Thomason said that Petrillo claimed that Yonta had 
called him a ﬁfucking kid.ﬂ  Thus, the term of disrespect was 
recalled by Petrillo immediately after the events occurred.   
The General Counsel urges that Yonta was engaged in pro-
tected activity by reasonably and honestly invoking his right 
under a collective-bargaining agreement.  The General Counsel 
maintains that Yonta™s behavior
 was not sufficiently egregious 
to justify his discharge. While conceding that Yonta™s effort to 
obtain a correct pay rate under the collective-bargaining agree-
ment is protected activity, Re
spondent argues that Yonta en-gaged in unprovoked abusive conduct.   
It is well established that prof
anity and other forms of offen-
sive language are part of the 
give and take of collective-
bargaining negotiations and grie
vance discussions.  Employees 
engaged in negotiations and gr
ievance meetings may say and 

do things that would otherwise 
be considered outrageous.  Em-
ployees may not be disciplined for taking part in such outbursts.  

Thor Power Tool Co.
, 148 NLRB 1379 (1964), enfd. 351 F.2d 
584 (7th Cir. 1965); and Firch Baking Co.
, 232 NLRB 772 
(1977).  Furthermore, employees involved in a labor struggle 
such as an organizing campaign are often excused when they 
use profanity to their bosses.  
NLRB v. Cement Transport, Inc.
, 490 F.2d 1024, 1030 (6th Cir. 1974).  Moreover, there is evi-

dence that profanity is used 
on the Respondent™s jobsites. 
In Atlantic Steel, 245 NLRB 814, 816Œ817 (1979), the Board 
thoroughly discussed the factors that must be balanced in decid-
ing whether an employee engage
d in concerted protected activ-ity has lost the protection of the Act by opprobrious conduct.  
These factors are: (1) the place of the discussion; (2) the subject 
matter of the discussion; (3) the nature of the employee™s out-
burst; and (4) whether the outburst was in any way provoked by 

an employer™s unfair labor practice.
4  In the instant case, Yonta was not attending a negotiating 
session and he was not in a grievance meeting. 
 Yonta was at 
home telephoning Petrillo to inquire about five hours of differ-
ential per week.  Petrillo assured Yonta that he would get what-
ever the agreement called for 
as soon as the shop steward ob-
tained a definitive interpretati
on of the contract language.  

Petrillo reminded Yonta that Res
pondent did not try to cheat its 
employees out of their wages a
nd he expressed disbelief at 
Yonta™s ingratitude.  Without provocation on the part of 
Petrillo, Yonta called him a ﬁfucking kidﬂ and said he did not 

have ﬁto listen to a fucking kid.ﬂ  Yonta continued that things 
were different before Petrillo 
was there.   By this language, 
Yonta was emphasizing Petrillo™s
 relative youthfulness and 
inexperience, and he was using a deliberately insulting profane 
term to tell Petrillo that he did not have to listen to him.  Apply-
ing these facts to the criteria of 
Atlantic Steel, 
I find that Yonta 
used the profanity in a privat
e conversation with his boss, a 
setting where such language would not be expected.
5  I find that 
the subject matter of the discussion was protected.  I find that the employee used extreme and insulting language and I find 
that the outburst was not provoked by an unfair labor practice 
or by the use of profanity on the part of Petrillo.
6  I conclude 
that Petrillo discharged Yonta for calling him a ﬁfucking kidﬂ 
and saying that he did not have to ﬁlisten to a fucking kid.ﬂ  I 
conclude that Yonta had lost the protection of the Act under the 
rule of 
Atlantic Steel.  In these circumst
ances, Respondent did 
not violate the Act.   
The General Counsel cites 
Great Dane Trailers,  
293 NLRB 384 (1989).  In that case, the Board found that an employee 
repeatedly requested that his s
upervisor provide another worker 
to assist him on a difficult job.  
After the supervisor refused the 
employee™s third request, the employee called him a ﬁfucked up 
foreman.ﬂ  The employee was then disciplined.  The Board 
found that the supervisor was not motivated to impose disci-

pline on the employee because he had used an obscenity; rather 
the discipline was imposed solely because the employee had 
repeatedly requested that anothe
r worker be assigned to help 
him with a difficult job.  The 
requests for assistance were pro-
tected concerted activity and it wa
s a violation of Section 8 (a) 
(1) to punish the employee for making the requests.  The Board 

further found, without discussion, that the employee™s use of 
strong language in the course of his protected concerted activity 
did not remove the protection of the Act.  
Great Dane was de-cided on the basis that the employer motivation was solely to 

punish an employee for protecte
d concerted activity.  The em-
ployee™s use of an obscenity was found to be a pretext by the 

administrative law judge.  In the instant case, I have found that 
                                                          
 4 It is true, as pointed out by the General Counsel, that 
Atlantic Steel 
was decided in the context of deferring to an arbitrator™s award, but the 
Board™s decision made it clear that its
 rationale was based on Board law 
and not on any special feature of the deferral process. 
5 In 
Piper Realty Co.
, 313 NLRB 1289 (1994), the employee lost the 
protection of the Act while engaged 
in concerted activity when he was 
insubordinate and profane during a meeting with his supervisor.  The 
Board remarked that, ﬁ[E]ven if 
swearing was common in the work-
place, what distinguishes it here is that [the employee] directed it at a 
supervisor, in his office.ﬂ 
6 In 
Indian Hills Care Center
, 321 NLRB 144, 154Œ155 (1996), the 
employee™s profanity was excusable on the ground that it had been 

provoked by the employer™s unlawful and profane remarks. 
 FELIX INDUSTRIES 151Yonta was discharged not because he had inquired about the 
payment of night differential 
but because he had called his 
supervisor a ﬁfucking kid.ﬂ  Thus, 
Great Dane is not control-ling herein. 
In Burle Industries, 300 NLRB 498, 503Œ505 (1990), the employee™s use of the term ﬁfuc
king assholeﬂ to a supervisor 
was held not to deprive him of the protection of the Act while 
he was protesting a hazardous ch
emical situation during which 
many employees were sickened and the employer was not pro-
viding the correct safety documents.  The administrative law 
judge emphasized the exigent nature of the confrontation and 
commented, ﬁthe situation at 
hand did not involve a question 
about overtime.ﬂ  In the instan
t case, there was no emergency 
and Yonta was being reassured th
at he would get every penny 
that was owing to him. 
Even if I found that Yonta™s conduct was not so egregious as 
to lose the protection of the Act when he was inquiring about his differential pay, I would stil
l find that his discharge was not 
unlawful.  Petrillo testified th
at he had fired employee Kevin 
Gregor for saying, ﬁfuck you, I don™t have to work at night,ﬂ a 
statement remarkably similar to Yonta™s statement that Petrillo 
was a ﬁfucking kidﬂ and that he 
did not have to ﬁlisten to a 
fucking kid.ﬂ  Thus, I would fi
nd that Respondent would have 
discharged Petrillo, even if he had not been engaged in pro-

tected activity, for using a prof
ane term in describing his super-
visor.  Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  
CONCLUSION OF LAW The General Counsel has not proved that Respondent en-
gaged in the violations of the Act alleged in the complaint. 
[Recommended Order omitted from publication.] 
 